In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana
                 ______________________________

                       No. 06-09-00109-CV
                 ______________________________


CLAY EARLE, INDIVIDUALLY AND LAKE FORK DRILLING, INC., D/B/A
        CLAY EARLE WATER WELL DRILLING, Appellants

                                 V.

        PREFERRED PUMP AND EQUIPMENT, L.P., Appellee




           On Appeal from the 402nd Judicial District Court
                        Wood County, Texas
                      Trial Court No. 2006-469




             Before Morriss, C.J., Carter and Moseley, JJ.
            Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

       Clay Earle, individually, and Lake Fork Drilling, Inc., d/b/a Clay Earle Water Well

Drilling, filed their notice of appeal December 1, 2009.

       The clerk’s record was filed March 30, 2010. The reporter’s record was due to be filed on

or before March 1, 2010, and has not been filed. When no reporter’s record had been filed by

April 19, 2010, we contacted the appellants (whose attorney was permitted to withdraw from

representation March 30, 2010, after providing requisite notice) by letter and informed them that,

if we did not receive information that appellants were making a substantial and tangible effort to

prosecute the appeal by showing, within ten days of the date of the letter, either a reasonable

attempt to obtain the reporter’s record or by filing a brief based solely on the clerk’s record, the

appeal would be subject to dismissal for want of prosecution. See TEX. R. APP. P. 42.3(b), (c).

       We have received no communication from the appellants. Pursuant to Rule 42.3(b) of the

Texas Rules of Appellate Procedure, we dismiss this appeal for want of prosecution. TEX. R. APP.

P. 42.3(b).



                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:        May 12, 2010
Date Decided:          May 13, 2010




                                                 2
3